PER CURIAM.
The former husband appeals and the former wife cross-appeals an order which denied modification of child custody, modified visitation, allowed the former wife to move with the child to Germany, increased child support, and awarded the former wife attorney’s fees. We affirm in part and reverse in part.
Only two of the numerous issues raised merit discussion. The trial judge erred in ordering the former wife to return to Crestview after her new husband’s military assignment in Germany is completed. We therefore remand with directions to strike that provision of the order and the provision awarding the former husband visitation every other weekend after the former wife returns to Crestview. Either party may petition for modification of custody or visitation based on any substantial change in eir-cumstance arising after entry of the order on appeal. In all other respects, the order on appeal is affirmed.
Affirmed in part, reversed in part, and remanded.
BARFIELD, ALLEN and WOLF, JJ., concur.